Citation Nr: 1333004	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-20 636	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted, in pertinent part, the Veteran's claim of service connection for PTSD (which was characterized as posttraumatic stress disorder with drug abuse and alcohol dependence (also claimed with depression)), assigning a 50 percent rating effective February 3, 2010.  Having reviewed the record evidence, the Board finds that this issue is characterized more appropriately as stated on the title page of this decision.

Because the Veteran lives within the jurisdiction of the RO in Detroit, Michigan, that facility retains jurisdiction in this appeal.

In statements on a VA Form 9 dated on July 5, 2012, and date-stamped as received by the RO on July 30, 2012, the Veteran requested a Travel Board hearing.  In October 2012 and May 2013 correspondence, the Veteran requested a videoconference Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his Global Assessment of Functioning (GAF) scores are higher than indicated on his VA outpatient treatment visits, indicating that his service-connected PTSD has worsened.  He also specifically contends that VA failed to consider evidence of his alcohol and drug abuse in evaluating the nature and severity of his service-connected PTSD.

As noted in the Introduction, although he initially requested a Travel Board hearing when he perfected a timely appeal in July 2012, the Veteran subsequently requested a videoconference Board hearing at the RO in October 2012 and May 2013 correspondence.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


